ORDER
This matter having been duly presented to the Court pursuant to R. l:20-10(b), following a motion for discipline by consent of ELIZABETH T. McNAMARA, formerly of JERSEY CITY, who was admitted to the bar of this State in 1983;
And the District VA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.16(a)(failure to withdraw from representation when her physical or medical condition impaired her ability to represent her client), RPC 3.2(failure to expedite litigation), RPC 5.5(a)(unauthorized practice of law), and RPC 8.4(c)(misrepresen-tation);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a), RPC 1.3, RPC 1.16(a), RPC 3.2, RPC 5.5(a), and RPC 8.4(c); and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that mitigating factors exist and that a reprimand is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent;
*343And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with R. l:20-16(e);
And good cause appearing;
It is ORDERED that ELIZABETH T. McNAMARA, formerly of JERSEY CITY, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.